Citation Nr: 0614600	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  01-08 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from August 1955 to 
August 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which denied the veteran entitlement to 
service connections for asbestosis as a result of exposure to 
asbestos. 

In March 2005, the Board denied the veteran's claim of 
entitlement to service connection for asbestosis.  The 
veteran appealed.  In November 2005, the United States Court 
of Appeals for Veterans Claims (Court) granted a joint motion 
for remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
additional development is required.  As this case must be 
remanded for other reasons, the RO has the opportunity to 
provide the veteran with proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

The veteran contends that he is entitled to service 
connection for asbestosis as a result of in-service exposure 
to asbestos.  It should be noted that both prior and 
subsequent to service, he was engaged in occupations that 
provided ongoing exposure to asbestos.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos- 
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).

The Board remanded the case in August 2003 in order to obtain 
a medical opinion, based upon review of the claims folder, as 
to whether the veteran manifested an asbestos- related lung 
disease and, if so, whether the disability was related to 
asbestos exposure in service.  In so doing, the Board noted 
that a conflict of medical diagnosis existed between several 
examiners.  Positive diagnoses for asbestosis were made in 
October 1997 by a private physician and by a VA physician in 
January 2002 by history only; however, a VA physician in 
February 2002 indicated that there was no clinical evidence 
of asbestosis.   When examined by VA in May 2004, pursuant to 
the Board's remand, a history of asbestos exposure with no 
evidence of interstitial fibrosis or other asbestos-related 
disease was diagnosed.  More recently, a private physician, 
who, according to his self-provided statement to the American 
Medical Association is an internist with a sub-specialty in 
sports medicine, has reported reviewing the veteran's medical 
case and concluding that the veteran's "history, x-rays, and 
pulmonary function tests warrant the diagnosis of 
asbestosis".  Due to the conflicting evidence regarding the 
diagnosis, the veteran should be scheduled for another VA 
examination.  Here we note that the Board requested in its 
August 2003 remand directives for the VA examiner, in 
assessing whether the veteran has asbestos-related diseases, 
to perform all necessary studies, to include a high 
resolution CT scan.  The VA examination report obtained, 
dated May 2004, resulted in the opinion noted above.  This 
diagnosis and opinion was based upon an interpretation of 
chest x-ray findings and pulmonary function test (PFT) 
performed on a prior VA examination in January 2002 and 
without the benefit of the requested CT scan.  As a 
consequence, the examination report must be returned as 
inadequate for rating purposes as it fails to comply with the 
Board's August 2003 remand directives. Stegall v. West, 11 
Vet. App. 268, 271 (1998) (a claimant is entitled to full 
compliance with the directives contained in a remand order).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED for 
the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request he provide the names and 
addresses of all health care providers 
who may have information pertinent to his 
claim.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  After securing 
the necessary releases, the RO should 
request copies of any medical records 
that have not been previously obtained.  
Any such records obtained should be 
associated with the claims file.  
Unsuccessful attempts at procuring any 
medical records must be documented in 
writing.

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded a 
comprehensive VA examination by a 
physician specializing in pulmonary 
medicine with experience in assessing 
asbestos-related diseases.  If such a 
physician is not available at a VA 
facility, a fee-basis examination is to 
be performed by a specialist as described 
above.  The claims folder should be made 
available to the physician for review in 
conjunction with the examination and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  All necessary 
studies, including a high resolution CT 
scan should be performed.  If a more 
definitive imaging method is available, 
that method may be employed in place of 
the CT Scan.  The physician should 
specifically report whether any 
parenchymal fibrosis or other asbestos- 
related disorders are demonstrated.  If 
the veteran is found to have asbestosis 
or any other asbestos-related lung 
disorder, then an opinion should be 
provided whether it is at least as likely 
as not that that the disorder is related 
to service to include any in-service 
asbestos exposure, or is it more likely 
than not related to civilian asbestos 
exposure.  In formulating a diagnosis and 
opinion, the examiner is asked to discuss 
and, to the extent possible, reconcile 
prior conflicting medical evidence of 
record.  All findings should be reported 
in detail along with a complete rationale 
for any opinion expressed.  The 
foundation for all conclusions should be 
clearly set forth.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After ensuring that the provisions of 
the VCAA have been complied with, the RO 
should readjudicate this claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


